


EXHIBIT 10.27 Form of 2006 Equity Compensation Plan Restricted Stock Award
Agreement, as amended (effective date December 21, 2010)

Not to be used for Performance-Based Awards

STATE BANCORP, INC.

2006 Equity Compensation Plan Restricted Stock Award Agreement
(effective as of December 21, 2010)

This agreement (the “Award Agreement”) dated as of _________ ___, ____ (the
“Award Date”), is entered into by and between State Bancorp, Inc., a New York
corporation (the “Company”) and ___________________________________ (the
“Grantee”). All capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them by the State Bancorp, Inc. 2006 Equity
Compensation Plan (the “Plan”).

1. General. The Restricted Stock granted under this Award Agreement (the
“Restricted Stock Award”) is granted as of the Award Date pursuant to and
subject to all of the provisions of the Plan applicable to Restricted Stock
granted pursuant to Section 8 of the Plan, which provisions are, unless
otherwise provided herein, incorporated by reference and made a part hereof to
the same extent as if set forth in their entirety herein, and to such other
terms necessary or appropriate to the grant hereof having been made. A copy of
the Plan is on file in the offices of the Company.

2. Grant. In consideration of the Grantee’s past service to the Company or its
Subsidiaries, the Company hereby awards to Grantee a total of __________ shares
of Restricted Stock (the “Restricted Stock”), subject to the restrictions set
forth in Section 3 hereof and in the Plan.

3. Restrictions.

 

 

 

 

a.

During the period commencing as of the Award Date and until such time as the
Restricted Stock shall have fully vested in accordance with Section 3d (the
“Restricted Period”), the Restricted Stock shall remain subject to forfeiture
and other restrictions set forth below.

 

 

 

 

b.

During the Restricted Period and during the additional period (if any)
commencing at the expiration of the Restricted Period and ending on the later of
the first anniversary of the date on which the Restricted Stock fully vests or
the first anniversary of the Grantee’s termination of employment with the
Company and its Subsidiaries and affiliates for any reason (the “Supplemental
Period”), the Restricted Stock shall remain subject to the provisions of Section
17 hereof. If the Grantee violates the restrictions of Section 17 hereof during
the Restricted Period or the Supplemental Period, the Company shall have the
right, but not the obligation, to declare the Restricted Stock forfeited; in
such event, the Company shall repurchase the Restricted Stock from the Grantee
in consideration for a cash payment equal to the monetary payment (if any) made
by the Grantee to the Company to acquire the Restricted Stock or $.01 per share.
Such right shall be exercised no later than thirty


--------------------------------------------------------------------------------




 

 

 

 

 

days after the expiration of the Restricted Period and the Supplemental Period.

 

 

 

 

c.

None of the shares of Restricted Stock may be sold, exchanged, transferred,
pledged, hypothecated, assigned or otherwise encumbered or disposed of until
they shall have fully vested in accordance with Section 3d and, if applicable,
have become transferable in accordance with Section 3j (whichever occurs last).

 

 

 

 

d.

Subject to the Grantee’s continued employment with the Company (or a Subsidiary
thereof), and except as provided below, the Restricted Stock shall vest one
third after the expiration of the third year after the Award Date, one third
after the expiration of the fourth year after the Award Date and the remainder
to vest after the expiration of the fifth year after the Award Date (each a
“Vesting Date”).

 

 

 

 

e.

In the event of the Grantee’s death or Disability while the Grantee remains
employed by the Company (or a Subsidiary thereof), the Restricted Stock shall
become vested on a pro rated basis based upon the number of months of the
Grantee’s employment since the Award Date. In the event the Grantee’s employment
with the Company (or a Subsidiary thereof) terminates for any reason other than
by death or Disability prior to the Vesting Date, the Restricted Stock shall be
forfeited immediately.

 

 

 

 

f.

Notwithstanding anything to the contrary herein but subject to Section 3j, if
applicable, if the Company is not the surviving corporation following a Change
in Control, and the Acquiror does not assume the Restricted Stock or does not
substitute equivalent equity awards relating to the securities of such Acquiror
or its affiliates for the Restricted Stock, then the Restricted Stock shall
become fully vested and all restrictions (other than transfer restrictions
imposed by Section 3j, if applicable) will immediately lapse For all purposes of
this Agreement, “Change in Control” shall mean (a) on or prior to the second
anniversary of the Award Date an event described in 26 C.F.R. section 1.280G-1
(Q/A 27 through 29) or 26 C.F.R. section 1.409A-3(i)(5)(i) and (b) after the
second anniversary of the Award Date, an event described in 26 C.F.R. section
1.280G-1 (Q/A 27 through 29) or 26 C.F.R. section 1.409A-3(i)(5)(i) or a
transaction meeting the definition of Change in Control contained in the Plan.

 

 

 

 

g.

Notwithstanding anything to the contrary herein but subject to Section 3j, if
applicable, if the Company is the surviving corporation following a Change in
Control, or the Acquiror assumes the Restricted Stock or substitutes equivalent
equity awards relating to the securities of such Acquiror or its affiliates for
the Restricted Stock, then the Restricted Stock or such substitute therefore
shall remain outstanding and be governed by their respective terms and the
provisions of the Plan, except, however, if the Grantee’s employment with the
Company (and its Subsidiaries) is terminated for any reason other than “cause”
within eighteen (18) months following a Change in Control, then the Restricted
Stock shall immediately become fully vested and all restrictions (other than
transfer restrictions imposed by Section 3j, if applicable) will immediately
lapse. For this purpose, “cause” shall have the meaning assigned to such term
under an employment agreement or change

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

in control agreement between the Company and the Grantee in effect on the date
of this Award Agreement and, in the absence of such an employment agreement or
change in control agreement, shall mean:

 

 

 

 

 

 

 

 

(i)

fraud, misappropriation or intentional material damage to the property or
business of the Company or any Subsidiary, or

 

 

 

 

 

 

 

 

(ii)

commission of a felony whose determination is final and non-appealable, or entry
of a plea of guilty or no contest to the commission of a felony, or

 

 

 

 

 

 

 

 

(iii)

material violation of any material law, rule or regulation applicable to the
Company or any Subsidiary or its respective business.

 

 

 

 

 

 

 

For purposes of this provision, no act or failure to act, on the part of the
Grantee, shall be considered “intentional” unless it is done, or omitted to be
done, by the Grantee in bad faith or without reasonable belief that the
grantee’s action or omission was in the best interests of the Company. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Grantee in good faith and in the best interests of the Company.

 

 

 

 

 

 

h.

Intentionally omitted

 

 

 

 

 

 

i.

During the Restricted Period and the Supplemental Period, the Restricted Stock
shall be recorded in a book entry account in the name of the Grantee.

 

 

 

 

 

 

j.

If the Grantee is subject to the executive compensation requirements of section
111 (b) (3) (D) of the Emergency Economic Stabilization Act of 2008, as amended,
for the year that includes the Award Date, on each Vesting Date, a number of
vested shares of Restricted Stock with an aggregate fair market value equal to
the aggregate amount of federal, state and local taxes required to be withheld
and remitted directly to taxing authorities in connection with such Vesting Date
(as determined by the Committee) (the “Tax Withholding Shares”) shall be
transferable by the Grantee. The balance of the restricted Stock shall become
transferable as follows: an aggregate twenty-five percent (25%) of the
Restricted Stock (or if less, the entire number of vested shares of Restricted
Stock) shall be transferable when the Company has repaid at least twenty-five
percent (25%) of the aggregate financial assistance it received pursuant to the
United States Treasury’s Capital Purchase Program (the “CPP”); an aggregate of
fifty percent (50%) of the Restricted Stock (or if less, the entire number of
vested shares of Restricted Stock) shall be transferable when the Company has
repaid at least at least fifty percent (50%) of the aggregate financial
assistance received under the CPP; an aggregate of seventy-five percent (75%) of
the Restricted Stock (or if less, the entire number of vested shares of
Restricted Stock) shall be transferable when the Company has repaid at least at
least seventy-five percent (75%) of the aggregate financial assistance received
under the CPP; and all of the Restricted Stock (or if less, the entire number of
vested shares of

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Restricted Stock) shall be transferable when the Company has repaid all of the
financial assistance received under the CPP. For purposes of applying the
percentages immediately preceding sentence, the Tax Withholding Shares shall not
be counted.

 

 

 

 

 

 

k.

If the Grantee is subject to the executive compensation requirements of section
111 (b)(3)(D) of the Emergency Economic Stabilization Act of 2008, as amended,
for the year that includes the Award Date (the “Award Year”) at December 31 of
the Award Year, the grant-date value of the Restricted Stock shall be compared
to the limits imposed by 31 C.F.R. § 30.10. In the event the Company awards
Restricted Stock to the Grantee in excess of one third of the Grantee’s Award
Year annual compensation (or pro rate portion thereof), as that term is defined
in 31 C.F.R. Part 30, the Restricted Stock Award shall be automatically reduced,
without the consent of the Grantee or any other party, to the extent necessary
to limit the amount of the Restricted Stock by a fraction, the numerator of
which is the limit set forth in 31 C.F.R. § 30.10 and the denominator of which
is the grant-date value of the Restricted Stock.

4. Rights as Stockholder. The Grantee shall be entitled to receive dividends and
shall have the right to vote the Restricted Stock granted hereunder and shall
have all other shareholders’ rights with respect to the Restricted Stock, with
the exception that (i) the Grantee will not be entitled to delivery of the stock
certificate representing the Restricted Stock during the Restricted Period and
the Supplemental Period, (ii) the Company will retain custody of the Restricted
Stock during the Restricted Period and the Supplemental Period, (iii) failure to
attain any vesting conditions established by the Committee and set forth in this
Award Agreement shall cause the forfeiture of the Restricted Stock in exchange
for the payment of the cash purchase price, if any, paid by the Grantee and (iv)
if any dividends are paid in shares of Stock or any other adjustment is made
upon a change in the capital structure of the Company, any new, substituted or
additional securities or other property (other than normal cash dividends) to
which the Grantee is entitled by reason of his or her Restricted Stock Award
will be immediately subject to the same restrictions as the Restricted Stock
with respect to which they were issued.

5. Other Terms and Conditions. The Committee shall have the discretion to
determine such other terms and provisions hereof as stated in the Plan. Without
limiting the foregoing, the Restricted Stock awarded hereunder is intended to
constitute “long-term restricted stock” within the meaning of 31 C.F.R. Part 30,
and this Agreement, and the terms and conditions of the Restricted Stock awarded
hereunder, shall be subject to amendment by the Committee, without the consent
of the Grantee or any other party, to the extent necessary to give effect to
such intent and to comply in all other respects with 31 C.F.R. Part 30
applicable to awards of long-term restricted stock to which the bonus accrual
and payment prohibitions of 31 C.F.R. §30.10 do not apply. This Award Agreement
shall be subject to further unilateral amendment by the Company, if and to the
extent the Company determines, with the advice of counsel or on the basis of
advice from a national securities exchange on which the Company has listed or
applied to list its shares for trading, that such amendment is necessary to
permit its shares to be listed, or continue to be listed, due to the imposition
of a listing requirement pursuant to section 10D of the Securities Exchange Act
of 1934, as amended.

4

--------------------------------------------------------------------------------



6. No Right to Employment. Nothing herein shall be deemed to (a) create any
obligation on the part of the Company or any Subsidiary to retain the Grantee in
the employ of, or continue the provision of services to, the Company or any
Subsidiary or (b) be evidence of any agreement or understanding, express or
implied, that the Grantee has a right to continue as an employee for any period
of time or at any particular rate of compensation.

7. Governing Law. The validity, construction, interpretation and enforceability
of this Award Agreement shall be determined and governed by the laws of the
State of New York without regard to any conflicts or choice of law rules or
principles that might otherwise refer construction or interpretation of this
Award Agreement to the substantive law of another jurisdiction.

8. Waiver. The waiver by the Company of a breach of any provision of this Award
Agreement by Grantee shall not operate or be construed as a waiver of any
subsequent breach by Grantee.

9. Binding Effect. The provisions of this Award Agreement shall be binding upon
the parties hereto, their successors and assigns, including, without limitation,
the Company, its successors or assigns, the estate of the Grantee and the
executors, administrators or trustees of such estate and any receiver, trustee
in bankruptcy or representative of the creditors of the Grantee.

10. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.

11. No Impact on Benefits. Restricted Stock Awards are not compensation for
purposes of calculating a Grantee’s rights under any employee benefit plan that
does not specifically require the inclusion of Restricted Stock Awards in
calculating benefits.

12. Beneficiary Designation. Each Grantee may name a beneficiary or
beneficiaries to receive any Restricted Stock that is vested at the Grantee’s
death by executing and delivering to the Company a Beneficiary Designation Form
in the form attached hereto. Each designation will revoke all prior designations
made by the same Grantee and will be effective only when filed in writing with
the Committee. If a Grantee has not made an effective beneficiary designation,
the deceased Grantee’s beneficiary will be the Grantee’s surviving spouse or, if
none, the deceased Grantee’s estate. The identity of a Grantee’s designated
beneficiary will be based only on the information included in the latest
Beneficiary Designation Form completed by the Grantee and delivered to the
Company and will not be inferred from any other evidence.

13. Tax Withholding. The grant of the Restricted Stock Award hereunder does not
result in any immediate tax liability for the Grantee. However, the Grantee will
have taxable income at the time the Restricted Stock Award becomes vested. If
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to require such payments from
Grantee. If Grantee does not make the required payment or direct the Company to
withhold shares to satisfy such withholding obligation, the Company may withhold
from such Restricted Stock Award, that number of shares of Stock equal to the
minimum statutory amount necessary to satisfy federal, state and local taxes
required by law or regulation to be withheld as a result of

5

--------------------------------------------------------------------------------



the vesting of the Restricted Stock acquired under this grant divided by the
Fair Market Value of a share of Stock at the close of business on the day before
the day on which withholding is required to be effected, rounded down to the
nearest share, or to withhold such amounts from other payments due Grantee from
the Company or any Subsidiary. If the Grantee is subject to blackout periods
under the Company’s Insider Trading Policy any choice on the Grantee’s part to
pay the required withholding amount or have shares withheld must be irrevocably
made no later than the last trading date on which the Grantee would be permitted
to sell shares in the market; thereafter, the method of withholding will be at
the Company’s discretion.

14. Compliance with Securities Laws.

 

 

 

 

 

a.

No Restricted Stock Award may be exercised or shares of Stock issued pursuant to
a Restricted Stock Award unless (1) a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), shall at the time of
exercise or issuance be in effect with respect to the shares issuable pursuant
to such award or (2) in the opinion of legal counsel to the Company, the shares
issuable pursuant to such award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.

 

 

 

 

b.

The Company may place upon any stock certificate for shares of Stock issued
pursuant to a Restricted Stock Award the following legend or such other legend
as the Board may prescribe to prevent disposition of the shares in violation of
the Securities Act or other applicable law:

 

 

 

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (‘ACT’) AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THEM UNDER THE ACT, AND/OR COMPLIANCE
WITH RULE 144 OF THE ACT OR A WRITTEN OPINION OF COUNSEL FOR STATE BANCORP, INC.
THAT SUCH REGISTRATION OR COMPLIANCE IS NOT REQUIRED.”

 

 

 

 

 

c.

The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability with respect to the failure to issue or sell such
shares as to which the requisite authority shall not have been obtained. As a
condition to the issuance of any Stock, the Company may require the Grantee to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation or to make any representation
or warranty with respect thereto as may be requested by the Company.

15. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

16. Severability. In the event any provision of this Award Agreement shall be
held illegal or

6

--------------------------------------------------------------------------------



invalid for any reason, the illegality or invalidity shall not affect the
remaining parts hereof, and this Award Agreement shall be construed and enforced
as if the illegal or invalid provision had not been included.

17. Restrictive Covenants. The Company and its Subsidiaries conduct a consumer
and business banking business (the “Company’s Business”). For all purposes of
this Section 17, the Company’s Geographic Market shall be any town, county,
village or other municipal unit by which the Company or any Subsidiary maintains
an office, and any contiguous town, county, village or municipal unit (the
“Company’s Geographic Market”).

 

 

 

 

(a)

Covenants. The Grantee agrees to the following covenants:

 

 

 

 

 

 

(i)

Confidential Information. Unless he obtains the prior written consent of the
Company, the Grantee shall keep confidential and shall refrain from using for
the benefit of himself, or any person or entity other than the Company and its
Subsidiaries (the Company and such Subsidiaries collectively, the “Company’s
Affiliated Group”), any material document or information obtained from a member
of the Company’s Affiliated Group in the course of his employment with any of
them concerning their current or planned future properties, operations or
business, including but not limited to information concerning the Company’s
customers (the “Confidential Information”) unless and until such document or
information is readily ascertainable from public or published information or
trade sources or has otherwise been made available to the public through no
fault of his own; provided, however, that nothing in this Section 17(a)(i) shall
prevent the Grantee, with or without the Company’s consent, from participating
in or disclosing documents or information in connection with any judicial or
administrative investigation, inquiry or proceeding to the extent that such
participation or disclosure is compelled under applicable law; in such event,
the Grantee shall, to the extent practicable under the circumstances, notify the
Company in advance of and afford the Company an opportunity, at its own expense,
to take action to prevent or limit the scope of such participation or
disclosure.

 

 

 

 

 

 

(ii)

Proprietary Information. The Grantee acknowledges that, during the course of his
employment, he will, alone or jointly with others, develop or have access to
information (whether in written, oral, electronic or other form) concerning the
Company’s Affiliated Group’s business plans, marketing plans, methods and
surveys, product and service design, development and pricing plans and methods,
customer lists, prospect lists, customer relationship information and need
assessments, profitability assessments, technology, service marks, trademarks
and other intellectual property, trade secrets, know-how and other proprietary
information concerning the Company’s Affiliated Group (the “Proprietary
Information”). The Grantee acknowledges that all such Proprietary Information
is, as between the Grantee and the Company’s Affiliated Group, the sole property
of the Company’s Affiliated Group and that the Grantee has no right, title or
interest therein. During his employment with the Company and at all times
thereafter, the Grantee shall refrain from using any Proprietary Information for
the benefit of any person or entity other than

7

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

the Company’s Affiliated Group. At any time upon the Company’s request, and in
any event upon his termination of employment with the Company, the Grantee shall
promptly return to the Company all Proprietary Information in his possession in
any form or media and all laptop computers, cell phones and other property of
the Company’s Affiliated Group in his possession and shall, if requested to do
so by the Company, certify in writing that any Proprietary Information not so
returned has been destroyed.

 

 

 

 

 

 

(iii)

Non-derogation. While employed by the Company or any Subsidiary and at all times
thereafter, the Grantee shall refrain from making any statement (whether or not
in writing) concerning the Company’s Affiliated Group or its business,
operations, customers, directors, officers, employees or owners that he intends,
or that a reasonable person acting in like circumstances would expect, to impair
in any respect the Company’s Affiliated Group’s business, operations or
reputation.

 

 

 

 

 

 

(iv)

Solicitation. The Grantee, for a period of one (1) year following his
termination of employment with the Company or any Subsidiary, shall not, without
the written consent of the Company, either directly or indirectly:


 

 

 

 

 

 

 

 

 

 

(a)

solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company’s Affiliated Group to
terminate his or her employment and accept employment or become affiliated with,
or provide services with or without compensation in any capacity whatsoever to,
any person or entity engaged in a business or line of business or providing a
product or service in direct or indirect competition with the Company’s Business
in the Company’s Geographic Market;

 

 

 

 

 

 

 

 

 

 

(b)

provide any information, advice or recommendation with respect to any such
officer or employee to any person or entity that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing, encouraging or enabling any officer or employee of the Company’s
Affiliated Group to terminate his employment and accept employment or become
affiliated with, or provide services with or without compensation in any
capacity whatsoever to, any person or entity engaged in a business or line of
business or providing a product or service in direct or indirect competition
with the Company’s Business in the Company’s Geographic Market; or

 

 

 

 

 

 

 

 

 

 

(c)

directly or indirectly solicit, or facilitate in any manner any other person’s
or entity’s solicitation of, business in competition with the Company’s Business
in the Company’s Geographic market from (I) any of the Company’s customers with
whom the Grantee served as a relationship manager, or whom the Grantee was
assigned to solicit on behalf of the Company, at any time during the period of
one (1) year ending on the date of his termination of employment; (II) any other
person or entity which the Grantee knows to be one of the Company’s customers,
or (III) any other person or entity which the Grantee knows is

8

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

being actively solicited by the Company on, or had been identified for active
solicitation by the Company at any time during the period of one (1) year ending
on the date of his termination of employment with the Company.


 

 

(b)

Reasonableness of Covenants. The Grantee acknowledges that: (i) the Company has
a legitimate business interest in preserving its investment in its Confidential
Information and Proprietary Information, and the Company’s customers; (ii) the
restrictions set forth in this Section 17 constitute reasonable restrictions to
protect the Company’s legitimate business interests; (iii) such restrictions are
reasonable in duration, geographic scope and scope of business protected; (iv)
observing such restrictions will not unreasonably impair the Employee’s ability
to seek or secure employment following his termination of employment with the
Company; and (v) his employment by the Company constitute adequate consideration
for his adherence to such restrictions. The Grantee hereby waives his right, in
any action or proceeding relating to the enforcement or enforceability of the
provisions of this Section 17, to make any argument or assertion to the
contrary.

 

 

(c)

Reasonableness of Damages. The Grantee hereby acknowledges that the forfeiture
of the Restricted Stock as provided herein constitutes reasonable but
non-exclusive damages and waives his right, in any action or proceeding relating
to the enforcement or enforceability of the provisions of this Section 17, to
make any argument or assertion to the contrary.

 

 

(d)

Specific Performance. The Grantee acknowledges that money damages will not be an
adequate remedy for his failure to observe or perform any of the covenants set
forth in Section 17(a). Therefore, the Company shall have the right to apply to
any court of competent jurisdiction for equitable relief, including but not
limited to a temporary restraining order or injunction ordering specific
performance. The Grantee hereby waives his right, in any action or proceeding
relating to any application for equitable relief, to make any argument or
assertion to the contrary.

 

 

(e)

Notification to Subsequent Employers and Potential Employers. Prior to accepting
employment with any person or entity other than a member of the Company’s
Affiliated Group, the Grantee shall disclose to such person or entity the
existence of this Agreement and furnish such person or entity with a copy
hereof. The Company reserves the right, and the Grantee hereby authorizes the
Company (i) to notify any person or entity making a pre-hire or post-hire
inquiry of the Company concerning the Grantee of the existence of this Agreement
and to furnish to such person or entity a copy hereof and (ii) to notify any
person or entity engaged in a business or line of business or providing products
or services in direct or indirect competition with the Company’s Business in the
Company’s Geographic Market by whom the Grantee is subsequently employed, or
with whom the Grantee is subsequently affiliated as an owner, investor,
financier, director, officer, employee, independent contractor, vendor or
service provider, whether for or without compensation, of the existence of this
Agreement and to furnish to such person or entity a copy hereof.

9

--------------------------------------------------------------------------------




 

 

(f)

Reformation or Modification. In the event that this Section 17 or any portion
hereof shall be found by an arbitrator or court of competent jurisdiction to be
unenforceable as written, such court or arbitrator shall, and is hereby
authorized to, modify this Section 17 or any portion hereof in such manner as he
or it determines to be necessary to render this Section 17 enforceable to the
maximum possible extent and to enforce this Section 17 as so modified.

18. Effective Date; Conditions of Effectiveness. This Agreement and the
Restricted Stock Award evidenced hereby shall take effect on the Award Date;
provided that the following conditions are met: (a) the Grantee is an employee
in good standing of the Company or a Subsidiary of the Company on the Award Date
and (b) the Grantee has executed this Agreement and delivered the executed
Agreement to the Company prior to the close of business on the Award Date. If
either of the foregoing conditions is not met, this Agreement shall not take
effect and the Restricted Stock Award evidenced hereby shall be null and void.

          IN WITNESS WHEREOF, the parties hereto have caused this Award
Agreement to be executed to be effective as of the date written above.

 

 

 

 

 

State Bancorp, Inc.

Grantee:

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

[Name]

 

 

 

 

[Title]

 

 

 

10

--------------------------------------------------------------------------------



State Bancorp. Inc.
2006 Equity Compensation Plan Restricted Stock Award Agreement
Beneficiary Designation Form

Please complete this form to designate a beneficiary to receive any Restricted
Stock that has been awarded to you pursuant to the Award Agreement dated
_________ ____, ____ under the State Bancorp, Inc. 2006 Equity Compensation Plan
and that has become vested as of the time of your death or to change a current
beneficiary designation. In the future, you may revoke this form and designate a
different beneficiary by completing and delivering another Beneficiary
Designation Form to the Company.

Grantee Information

 

 

Name:

________________________________________________________________________________________________

 

 

Social Security Number: 

__________________________________________________________________________________

 

 

Street Address: 

___________________________________________________________________________________________

 

 

City, State, Zip: 

___________________________________________________________________________________________

 

 

Phone Number: 

___________________________________________________________________________________________

You are not limited to three (3) primary beneficiaries and three (3) contingent
beneficiaries. To designate additional beneficiaries, please attach, date and
sign a separate piece of paper.

When designating beneficiaries please use whole percentages and be sure that the
percentages for each group of beneficiaries (primary and contingent) total 100%.
Your primary beneficiary cannot be your contingent beneficiary. If you designate
a trust as a beneficiary, please include the trust’s name and trust date.

Primary Beneficiar (ies)

I hereby designate the person(s) named below as primary beneficiar (ies) to
receive any Restricted Stock that has become vested as of the date of my death:

 

 

 

 

1.

Individual or Trust Name:

 

________________________________________

 

Percentage:

 

________________________________________%

 

Date of Birth or Trust Date:

 

________________________________________

 

Relationship to Grantee:

 

________________________________________

 

 

 

 

2.

Individual or Trust Name:

 

________________________________________

 

Percentage:

 

________________________________________%

 

Date of Birth or Trust Date

 

________________________________________

 

Relationship to Grantee:

 

________________________________________

 

 

 

 

3.

Individual or Trust Name:

 

________________________________________

 

Percentage:

 

________________________________________%

 

Date of Birth or Trust Date:

 

________________________________________

 

Relationship to Grantee:

 

________________________________________

11

--------------------------------------------------------------------------------



If more than one person is named and no percentages are indicated, payment will
be made in equal share to my primary beneficiar (ies) who survive(s) me. If a
percentage is indicated and a primary beneficiar (ies) does not survive me, the
percentage of that primary beneficiary’s designated share shall be divided
equally among the surviving primary beneficiar (ies).

Contingent Beneficiar (ies)

If there is no primary beneficiar(ies) living a the time of my death, I hereby
specify the following contingent beneficiar(ies) to receive any Restricted Stock
that has become vested as of the date of my death:

 

 

 

 

1.

Individual or Trust Name:

 

________________________________________

 

Percentage:

 

________________________________________%

 

Date of Birth or Trust Date:

 

________________________________________

 

Relationship to Grantee:

 

________________________________________

 

 

 

 

2.

Individual or Trust Name:

 

________________________________________

 

Percentage:

 

________________________________________%

 

Date of Birth or Trust Date:

 

________________________________________

 

Relationship to Grantee:

 

________________________________________

 

 

 

 

3.

Individual or Trust Name:

 

________________________________________

 

Percentage:

 

________________________________________%

 

Date of Birth or Trust Date:

 

________________________________________

 

Relationship to Grantee:

 

________________________________________

Payment to contingent beneficiar (ies) will be made according to the rules of
succession described under Primary Beneficiar (ies).

          By executing this form:

 

 

 

 

•

I am aware that the beneficiary information in this form becomes effective when
delivered to the Company and will remain in effect until I deliver to the
Company another completed and signed Beneficiary Designation Form with a later
date.

 

 

 

 

•

I understand that I may designate a beneficiary for my Restricted Stock and that
if I choose not to designate a beneficiary, my beneficiary will be my surviving
spouse or, if I do not have a surviving spouse, my estate.


 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

 

Grantee

12

--------------------------------------------------------------------------------